Fourth Court of Appeals
                                San Antonio, Texas
                                       April 15, 2020

                                    No. 04-20-00051-CV

                               MEDFINMANAGER, LLC,
                                     Appellant

                                             v.

                                       John SALAS,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-22706
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER
       Appellant’s brief is due April 16, 2020. On April 14, 2020, appellant filed a motion
seeking a sixty-day extension of time to file its brief. After consideration, we GRANT
appellant’s motion and ORDER appellant to file its brief by June 15, 2020.




                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court